
	
		I
		111th CONGRESS
		1st Session
		H. R. 3297
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Guthrie
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on 3,3′-dichlorobenzidine
		  dihydrochloride.
	
	
		1.Temporary suspension of duty
			 on 3,3′-dichlorobenzidine dihydrochloride
			(a)In
			 generalSubchapter II of
			 chapter 99 of 6 the Harmonized Tariff Schedule of the United States is amended
			 by inserting in numerical sequence the following new heading:
				
					
						
							
								9902._._3,3′-dichlorobenzidine dihydrochloride (CAS No. 612–83–9)
						(provided for in subheading 2921.59.80) FreeNo
						changeNo changeOn or before 12/31/2012
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
